



Exhibit 10(m)
BRINKER INTERNATIONAL, INC.
FORM OF
RESTRICTED STOCK UNIT AWARD
[Grant Date]


Brinker International, Inc. (the “Company”), acting pursuant to Section 3 of the
Brinker International, Inc. Stock Option and Incentive Plan (as amended, the
“Plan”), hereby awards to you (the “Participant”) a grant of such number of
Restricted Stock Units as specified in your award letter (the “Award”). For
purposes of the Award, a “Restricted Stock Unit” means the right to receive a
share of Stock, subject to the satisfaction of all applicable terms and
conditions. The Award is in all respects subject to the provisions of the Plan
(the terms of which are incorporated herein by reference), these Award terms
(the “Award Terms”) and your award letter.
1.Definitions. For purposes of the Award, the terms listed below are defined as
follows:
a.Cause. The term “Cause” means one or more of the following:
(i)An act of fraud, misappropriation or embezzlement by the Participant in
connection with the Company or a Related Company as determined by the
affirmative vote of at least a majority of the Board or executive committee
thereof;
(ii)Gross mismanagement or gross neglect of the Participant’s duties to the
Company or a Related Company and its policies, procedures or guidelines as
determined by the affirmative vote of at least a majority of the Board or
executive committee thereof; or
(iii)Conviction of the Participant by a court of competent jurisdiction of a
felony.
b.Change in Control. The term “Change in Control” means:
(i)a sale, transfer or other conveyance of all or substantially all of the
assets of the Company on a consolidated basis; or
(ii)the acquisition of beneficial ownership (as such term is defined in Rule
13d-3 promulgated under the Exchange Act) by any “person” (as such term is used
in Sections 13(d) and 14(d) of the Exchange Act), other than the Company,
directly or indirectly, of securities representing 50% or more of the total
number of votes that may be cast for the election of directors of the Company;
or
(iii)the failure at any annual or special meetings of the Company’s shareholders
held during the three-year period following a “solicitation in opposition” as
defined in Rule 14a-6 promulgated under the Exchange Act, of a majority of the
persons nominated by the Company in the proxy material mailed to shareholders by
the management of the Company to win election to seats on the Board (such
majority calculated based upon the total number of persons nominated by the
Company failing to win election to seats on the Board divided by the total
number of Board members of the Board as of the beginning of such three‑year
period), excluding only those who die, retire voluntarily, are disabled or are
otherwise disqualified in the interim between their nomination and the date of
the meeting.





--------------------------------------------------------------------------------





c.Code Section 409A. The term “Code Section 409A” means Section 409A of the
Internal Revenue Code of 1986, as amended, and all Treasury Regulations and
guidance promulgated thereunder.
d.Disability. Except as otherwise provided by the Committee, the Participant
will be considered to have a “Disability” during the period in which the
Participant is unable, by reason of a medically determinable physical or mental
impairment, to engage in any substantial gainful activity, which condition is
expected to have a duration of not less than 120 days.
e.Executive Participant. The term “Executive Participant” means a Participant
who is the Chief Executive Officer of the Company or a member of the Brinker
Leadership Team at the time an Award is granted to such Participant.
f.Good Reason. The term “Good Reason” means the satisfaction of all of the
following requirements:
(i)One or more of the following facts and circumstances exist: (A) a reduction
in the Executive Participant’s then current base salary other than a general
reduction in base salary that affects all similarly situated executives in
substantially the same proportions; (B) a reduction in the Executive
Participant’s target annual bonus opportunity; (C) a relocation of the principal
location at which the Executive Participant is required to provide services by
more than fifty (50) miles; (D) the Company’s failure to obtain an agreement
from any successor to the Company to assume and agree to perform the obligations
under this Award in the same manner and to the same extent that the Company
would be required to perform, except where such assumption occurs by operations
of law; (E) a material, adverse change in the Executive Participant’s title,
reporting relationship, authority, duties or responsibilities; or (F) in the
case of an Executive Participant who is the Chief Executive Officer of the
Company only, a failure of any successor to the Company to nominate the
Executive Participant for election by shareholders to the successor company’s
board of directors; and
(ii)the Executive Participant shall have provided the Company written notice
within thirty (30) days of his or her knowledge or reason to know of the
existence of any fact or circumstance constituting Good Reason, the Company
shall have failed to cure or eliminate such fact(s) or circumstance(s) within
thirty (30) days of its receipt of such notice, and the resulting termination of
employment must occur within thirty (30) days following expiration of such cure
period.
g.Rule of 70. The term “Rule of 70” means that the sum of the Participant’s age
and the Participant’s years of service with the Company or a Related Company
equals or exceeds 70.
h.Plan Definitions. Except where the context clearly implies or indicates the
contrary, a word, term, or phrase used but not defined in these Award Terms will
have the meaning set forth in the Plan.
2.Term of Restricted Stock Units. The “Restricted Period” for the Award is the
period beginning on [Award Date] (the “Award Date”) and ending on the three year
anniversary of the Award Date. The Participant will have no voting rights with
respect to the Restricted Stock Units or any shares of Stock underlying the
Restricted Stock Units until the shares of Stock are issued in settlement of the
vested Restricted Stock Units.
3.Vesting.
a.General Rule. The Restricted Stock Units subject to the Award will become
fully vested on the last day of the Restricted Period, provided the Participant
has remained continuously employed by the Company or a Related Company through
such date, except as otherwise specifically provided in this Award.
b.Death or Disability. Notwithstanding Section 3(a), if a Participant terminates
employment with the Company and the Related Companies prior to the last day of
the Restricted Period due to the Participant’s death or Disability, then all of
the Restricted Stock Units subject to the Participant’s Award will become fully
vested as of the date of such termination.





--------------------------------------------------------------------------------





c.Retirement Before Age 60. Notwithstanding Section 3(a), if a Participant
ceases to be employed with the Company and the Related Companies prior to the
last day of the Restricted Period, and as of the date of the termination the
Participant (i) has satisfied the Rule of 70 and (ii) is at least age 55 but not
yet age 60, the Participant will vest, as of the date of termination, in a
pro-rata number of the Restricted Stock Units subject to the Participant’s Award
based on the number of complete months the Participant was employed by the
Company or a Related Company during the Restricted Period, divided by the total
number of complete months in the Restricted Period.
d.Retirement At or After Age 60. Notwithstanding Section 3(a), if a Participant
ceases to be employed with the Company and the Related Companies prior to the
last day of the Restricted Period, and as of the date of the termination the
Participant (i) has satisfied the Rule of 70 and is at least age 60, or (ii) is
at least age 65 regardless of satisfaction of the Rule of 70, then all of the
Restricted Stock Units subject to the Participant’s Award will become fully
vested as of the date of such termination.
e.Involuntary Termination.
(i)Involuntary Termination Without Cause Not Following a Change in Control.
Notwithstanding the provisions of Section 3(a), if the Participant is
involuntarily terminated for a reason other than for Cause prior to the last day
of the Restricted Period, the Participant will vest, as of the date of such
termination, in a pro-rata number of the Restricted Stock Units subject to the
Participant’s Award based on the number of complete months that the Participant
was employed by the Company or a Related Company during the Restricted Period,
divided by the total number of complete months in the Restricted Period.
(ii)Involuntary Termination Without Cause or Termination (by Executive
Participants only) for Good Reason Following a Change in Control.
Notwithstanding the provisions of Sections 3(a) and 3(e)(i), in the event there
has been a Change in Control during the Restricted Period and the Awards were
not vested in connection with the Change in Control pursuant to Section 3(f),
then if a Participant is involuntarily terminated for a reason other than Cause
or if an Executive Participant terminates for Good Reason following the Change
in Control and prior to the last day of the Restricted Period, all of the
Restricted Stock Units subject to the Participant’s Award will become fully
vested as of the date of such termination.
f.Change in Control. Notwithstanding the provisions of Section 3(a), in the
event of a Change in Control, if the Awards are not assumed or replaced with
awards of substantially equal value by the acquiring entity in such a Change in
Control and/or cease to remain outstanding immediately following the Change in
Control, all of the Restricted Stock Units subject to a Participant’s Award will
become fully vested as of the date immediately preceding such Change in Control,
provided the Participant has remained continuously employed by the Company or a
Related Company through such date. After a Change in Control, references to the
“Company” as they relate to the Award shall refer to the successor entity.
g.Most Favorable Provision Applies. For the avoidance of doubt, if two or more
of Sections 3(a) through 3(f) above apply, then the applicable Section that
results in the Participant vesting in the greatest number of Restricted Stock
Units shall control.
4.Forfeiture. Except as otherwise provided in Section 3, if the Participant
ceases to be employed prior to the end of the Restricted Period, the Participant
will immediately forfeit any Restricted Stock Units remaining unvested as of the
date of the Participant’s termination, and the Participant will not be entitled
to any payment with respect to such Restricted Stock Units. Notwithstanding any
provision of the Plan or these Award Terms to the contrary, the Participant will
forfeit any Restricted Stock Units (including any vested portion) immediately
and without notice upon (A) the termination of the Participant’s employment for
Cause, (B) the Participant’s breach of any confidentiality agreement or similar
agreement pertaining to the confidentiality and nondisclosure of proprietary
information, including but not limited to trade secrets, of the Company or any
Related Company, or (C) the Participant’s commission of any act of malfeasance
or wrongdoing affecting the Company or any Related Company. Furthermore, and
notwithstanding Section 3, if subsequent to the Participant’s termination of
employment with the Company or any Related Company





--------------------------------------------------------------------------------





(other than due to a termination following a Change in Control without Cause or
for Good Reason, if applicable), and within one year following such date the
Participant becomes employed by, consults with, and/or participates as an
officer, director, employee, independent contractor, adviser, consultant,
partner, principal, or shareholder (with more than five percent (5%) equity)
with any entity which owns and/or operates (either directly or indirectly) or is
engaged, or planning to be engaged (either directly or indirectly) in the
ownership and/or operation of any of the “Competitive Restaurants” listed below
or any successor thereto, then the Participant’s Award (including any vested
portion) will be immediately forfeited and, to the extent Stock or other
applicable consideration has been issued to the Participant in settlement of the
Award, to the extent permissible under applicable law, the Participant shall be
required to immediately return such consideration to the Company.
1
Ale House Restaurant
29
Landry's Seafood
2
Applebee's
30
Legal Sea Foods
3
Beef O'Brady's
31
Longhorn Steakhouse
4
Bennigan's Tavern
32
McCormick & Schmick's
5
BJ's Restaurant and Brewhouse
33
McDonald's
6
Bonefish Grill
34
Miller's Ale House Restaurant
7
BRAVO! Cucina Italiana
35
Morton's of Chicago
8
Brio Tuscan Grille
36
O'Charleys
9
Buca di Beppo
37
Olive Garden
10
Buffalo Wild Wings
38
On The Border
11
California Pizza Kitchen
39
Outback Steakhouse
12
Carino's Italian Grill
40
Palm Restaurant
13
Carraba's Italian Grill
41
Panera
14
Champps Americana
42
Pappadeaux Seafood Kitchen
15
Cheddar's Casual Café
43
PF Chang's China Bistro
16
Cheesecake Factory
44
Pizza Hut
17
Chipotle Mexican Grill
45
Red Robin
18
Chuy's
46
Romano's Macaroni Grill
19
Cracker Barrel
47
Ruby Tuesday
20
Dave & Busters
48
Ruth's Chris Steak House
21
Fogo De Chao
49
Seasons 52
22
Fuddruckers
50
Taco Bell
23
Hooters
51
Texas Roadhouse
24
Houlihans
52
TGI Fridays
25
Houston's/Hillstone
53
Uno Chicago Grill
26
Il Fornaio Restaurant
54
Wendy's
27
J Alexanders
55
Yard House
28
KFC
 
 



5.Payment. Each vested Restricted Stock Unit will entitle the Participant to
receive one share of Stock (or other consideration of equal value, as determined
by the Committee, in the event payment is made following a Change in Control).
Subject to Section 6, shares of Stock (or other consideration, as applicable)
will be issued to the Participant in full settlement of vested Restricted Stock
Units during the 60‑day period immediately following the date on which such
Restricted Stock Units first became vested pursuant to Section 3. At no other
time prior to the end of the Restricted Period will any Stock (or other
consideration, as applicable) be issued for Restricted Stock Units pursuant to
the Award. After the issuance of Stock (or other consideration, as applicable)
to the Participant, the Participant will own such Stock (or other consideration,
as applicable) free of all restrictions described herein. The Participant will
not have the right to designate the taxable year of payment.
6.Section 409A.





--------------------------------------------------------------------------------





a.Although the Company does not guarantee the tax treatment of any payments or
benefits under this Award, the intent of the Company is that the payments and
benefits under this Award be exempt from, or comply with, Code Section 409A and
to the maximum extent permitted the Award Terms and the award letter shall be
limited, construed and interpreted in accordance with such intent. In no event
whatsoever shall the Company, the Related Companies, their affiliates or their
respective officers, directors, employees or agents be liable for any additional
tax, interest or penalties that may be imposed on a Participant by Code Section
409A or damages for failing to comply with Code Section 409A.
b.Notwithstanding the foregoing or any other provision of this Award to the
contrary, if at the time of a Participant's “separation from service” (within
the meaning of Code Section 409A), the Participant is a "Specified Employee,"
then the Company will defer the payment of any nonqualified deferred
compensation subject to Code Section 409A payable upon separation from service
(without any reduction in such payments or benefits ultimately paid or provided
to the Participant) until the date that is six (6) months following separation
from service or, if earlier, the earliest other date as is permitted under Code
Section 409A (and any amounts that otherwise would have been paid during this
deferral period will be paid in a lump sum on the day after the expiration of
the six (6) month period or such shorter period, if applicable). A Participant
will be a "Specified Employee" for purposes of this Award if, on the date of the
Participant's separation from service, the Participant is an individual who is,
under the method of determination adopted by the Company designated as, or
within the category of employees deemed to be, a "Specified Employee" within the
meaning and in accordance with Treasury Regulation Section 1.409A-1(i). The
Company shall determine in its sole discretion all matters relating to who is a
"Specified Employee" and the application of and effects of the change in such
determination.
c.Notwithstanding anything in these Award Terms, the award letter or elsewhere
to the contrary, a termination of employment shall not be deemed to have
occurred for purposes of any provision of this Award providing for the payment
of any amounts or benefits that constitute “non-qualified deferred compensation”
within the meaning of Code Section 409A upon or following a termination of a
Participant’s employment unless such termination is also a “separation from
service” within the meaning of Code Section 409A and, for purposes of any such
provision of this Award, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service” and the date of
such separation from service shall be the date of termination for purposes of
any such payment or benefits.
7.Dividends. The Participant will not be entitled to receive any cash dividends
or dividend equivalents with respect to the Restricted Stock Units before they
are settled pursuant to Section 5. However, to the extent that, and at the same
time as, shares of Stock are issued under Section 5, the Participant (or the
Participant’s beneficiary) will also receive a lump sum cash payment equal to
the amount of cash dividends that are paid or declared by the Company during the
Restricted Period (but prior to the date of payment of the Award pursuant to
Section 5) on the number of shares of Stock (if any) issued to the Participant
(or the Participant’s beneficiary).
8.Capital Adjustments and Reorganizations. The number of Restricted Stock Units
covered by the Award will be subject to equitable adjustment, as determined by
the Committee, to reflect any stock dividend, stock split, share combination,
separation, reorganization, liquidation or the like, of or by the Company. In
the event of any such transaction or event, the Committee, in its discretion,
may provide in substitution for the Award such alternative consideration as it,
in good faith, may determine to be equitable in the circumstances and may
require in connection with such substitution the surrender of the Award so
replaced.
9.Clawback Provisions. If the Participant is an officer of the Company
(“Officer”) and the Board, or an appropriate committee thereof, has determined
that any fraud, negligence, or intentional misconduct by the Officer was a
significant contributing factor to the Company having to restate all or a
portion of its financial statement(s), the Board or committee shall take, in its
discretion, such action as it deems necessary to remedy the misconduct and
prevent its recurrence. In determining what remedies to pursue, the Board or
committee will take into account all relevant factors, including whether the
restatement





--------------------------------------------------------------------------------





was the result of fraud, negligence, or intentional misconduct. The Board will,
to the extent permitted by applicable law, in all appropriate cases, require
reimbursement of any bonus or incentive compensation paid to the Officer, cause
the cancellation of restricted or deferred stock awards and outstanding stock
options, and seek reimbursement of any gains realized on the exercise of stock
options attributable to such awards, if and to the extent that (a) the amount of
incentive compensation was calculated based upon the achievement of certain
financial results that were subsequently reduced due to a restatement, (b) the
Officer engaged in any fraud or misconduct that caused or contributed to the
need for the restatement, and (c) the amount of the bonus or incentive
compensation that would have been awarded to the Officer had the financial
results been properly reported would have been lower than the amount actually
awarded. In addition, the Board may dismiss the Officer, authorize legal action,
or take such other action to enforce the Officer’s obligations to the Company as
it may deem appropriate in view of all the facts surrounding the particular
case. The Company will not seek to recover bonuses or other compensation as
detailed above paid more than three years prior to the date the applicable
restatement is disclosed.
10.Heirs and Successors. These Award Terms will be binding upon, and will inure
to the benefit of, the Company and its successors and assigns, and upon any
person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of the Company’s assets and business.
Subject to the terms of the Plan, any benefits distributable to a deceased
Participant will be distributed to the beneficiary designated by the Participant
in writing filed with the Committee in such form as the Committee will require.
If a deceased Participant has failed to designate a beneficiary, or if the
designated beneficiary of the deceased Participant dies before the Participant
or before complete distribution of benefits due under the Plan, the amounts to
be distributed under the Plan will be distributed to the legal representative or
representatives of the estate of the last to die of the Participant and the
beneficiary.
11.Taxes, Transaction Costs and Withholding. The Participant will be solely
responsible for the payment of all taxes and transaction costs relating to the
granting, vesting and payment of the Award. It will be a condition to the
obligation of the Company to issue or transfer shares of Stock or other
applicable consideration that the Participant pay to the Company, upon its
demand, such amount as may be requested by the Company for the purpose of
satisfying its liability to withhold federal, state or local income or other
taxes incurred in connection with the Award. If the amount requested is not
paid, the Company may refuse to issue or transfer shares of Stock or other
applicable consideration to the Participant (or to the Participant’s
beneficiary).
12.Administration. The authority to interpret and administer the terms and
conditions of this Award will be vested in the Committee, and the Committee will
have all powers with respect thereto as it has with respect to the Plan. Any
interpretation of these Award Terms by the Committee and any decision made by it
with respect to the Award is final and binding.
13.Relation to Plan. Notwithstanding anything in these Award Terms to the
contrary, the Award will be subject to the terms of the Plan, a copy of which
may be obtained by the Participant from the office of the Secretary of the
Company. Any amendment to the Plan will be deemed to be an amendment to these
Award Terms to the extent that the amendment is applicable hereto.
14.No Employment Contract. Nothing contained in these Award Terms will (a)
confer upon the Participant any right to be employed by or remain employed by
the Company or any Related Company, or (b) limit or affect in any manner the
right of the Company or any Related Company to terminate the employment or
adjust the compensation of the Participant.
15.Governing Law. The interpretation, performance, and enforcement of these
Award Terms will be governed by the laws of the State of Texas, without giving
effect to the principles of conflict of laws thereof and all parties, including
their successors and assigns, consent to the jurisdiction of the state and
federal courts of Texas.




[End of document.]



